ON PETITION FOR REHEARING
All questions presented in the petition for a rehearing have heretofore been carefully considered and found without merit. The petition is denied.
We wish, however, to supplement the majority opinion of the Court by stating that the record before us does not show what facts or circumstances were presented to the trial Judge after conviction and before sentence. With the view of fixing the sentence to be imposed upon appellant, it was proper for the trial Judge in open Court, in the presence of the defendant, to inquire into any relevant facts in aggravation or mitigation of punishment.State v. Reeder, 79 S.C. 139, 60 S.E. 434, 14 Ann. Cas. 968; State v. Adcock, 194 S.C. 234,9 S.E.2d 730. The record does not reveal whether this was done or, if so, the information given. It will, therefore, be assumed that the circumstances before the trial Judge were such as to justify the sentence imposed.
Let this order be reported and published along with the opinion.